Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 7/17/21 is acknowledged.  Claims 6 and 10-27 are pending. Claim 6, 21, and 25 have been amended.  Claims 26 and 27 new.  Claims 6 and 10-27 are under consideration. 

Rejections Withdrawn
The rejection of Claims 6 and 10-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2011/0274633) in view of Coffey-Dawe et al. (US 2008/0145325). 
This rejection is maintained, but has been modified to address the amended claims. 
Vu et al. teach compositions and methods for UV-curable cosmetic nail coatings (e.g. abstract) comprising:
- up to about 70 w% of a non-reactive solvent, including volatile solvents (e.g. paragraph 0117-0118; Claim 1);
- 0-50 wt% of a reactive monomer, including for example, THFMA (e.g. paragraph 0034; Claim 1);

This results in a ratio of monomer:polymer (resin) with overlaps the claimed range.  Vu et al. teach the steps of applying the composition to a nail, applying UV lighting, and wiping the nail with isopropanol (e.g. paragraph 0132). Vu et al. teach that the isopropanol is applied to remove a thin, unpolymerized tacky top layer, but does not change the adhesion of the glossy cured composition to nails (e.g. paragraph 0.32). 
Vu et al. does not teach that the non-reactive solvent-dissolvable polymer is an alkyd resin.  This is made up for by the teachings of Coffey-Dawe et al. 
Coffey-Dawe et al. teach nail compositions (e.g. abstract).  Coffey-Dawe et al. teach that the compositions which have improved gloss (e.g. abstract; paragraph 0005). Coffey-Dawe et al. teach the nail compositions comprise an organic solvent, a ketone/aldehyde resin, and a film forming polymer, which may be an alkyd resin, (e.g. abstract; paragraphs 0013-0030; 0059-0068). Coffey-Dawe et al. teach and exemplify 16.17 wt% and 6.87 wt% of Beckosol ODE 230 70E as the film-former, which as evidenced by the instant Specification is phthalic anhydride/glycerol/glycidyl decanoate copolymer (e.g. paragraph 0064; Examples 1-3).  
Regarding Claims 6, 10-13 and 19-21, it would have been obvious to one of ordinary skill in the art at the time of filing to include the Beckosol ODE 230 70E of Coffey-Dawe et al. in the nail compositions of Vu et al. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as nail coating compositions and one of ordinary skill would have been motivated in order to provide the benefits of improved gloss as 
Regarding Claims 14-18, Coffey-Dawe et al. exemplify the gloss measured at 20° of 78 (e.g. paragraph 0118) and 64.5 (e.g. paragraph 0121), which are within the claimed range.   
Regarding Claims 22-25, Vu et al. teach that the compositions may further comprise up to 10% of a colorant, which overlaps with the claimed range (e.g. paragraph 0116). Coffey-Dawe et al. teach that the composition may comprise 0.01-50 wt% of a dye (e.g. paragraph 0091). 
Regarding Claims 26 and 27, Coffey-Dawe et al. teach and exemplify 16.17 wt% and 6.87 wt% of Beckosol ODE 230 70E as the film-former (e.g. paragraph 0064; Examples 1-3), which as evidenced by the instant Specification supplied in ethyl alcohol (e.g. Specification, page 11). 

Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that Vu relates to improving removability and not to provide a glossy composition with good adhesion.  This is not found persuasive. Vu et al. teach “As compared to conventional nail coatings, the present disclosure relates to a major advantage in that it enables the durable color layer to adhere to the nail for periods in excess of two weeks without breakdown of the coating. In contrast to conventional coatings, the present disclosure relates to a UV gel system that is non-damaging to the nail. The application process requires no abrasive treatment of the nail and the process of removal at most calls for the use of a light touch of a wooden stick”.  Vu et al. teach that the isopropanol is applied to remove a thin, unpolymerized tacky top layer, but does not change the adhesion of the glossy cured composition to nails (e.g. paragraph 0.32).  In addition, Coffey-Dawe et al. teach compositions which have improved gloss (e.g. abstract; paragraph 0005) and exemplify 16.17 wt% and 6.87 wt% of Beckosol ODE 230 70E as the film-former, which as evidenced by the instant Specification is particularly preferred. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619